Citation Nr: 1242602	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  10-24 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware



THE ISSUE

Entitlement to apportionment of the Veteran's nonservice-connected pension benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating action by the Department of Veterans Affairs (VA) Regional Office in Wilmington, Delaware (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The appellant contends that she is entitled to apportionment of the Veteran's nonservice-connected pension benefits because she and the Veteran are still married and the Veteran does not reside with her.  38 C.F.R. § 3.450(a)(1)(ii) (2012).  

Initially, the Board observes that a claim for an apportionment of a veteran's benefits is a "simultaneously contested claim."  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2012).  Simultaneously contested claims are subject to certain procedural requirements.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100 (2012).  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case.  See 38 C.F.R. § 19.101 (2012).  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2012).

In the present case, the record indicates that the Veteran has not been notified of the appellant's claim for apportionment or provided with copies of all of the relevant documents concerning the appellant's claim.  Specifically, the Veteran has not been provided with copies of the appellant's claim, the notice of disagreement, the statement of the case, the substantive appeal, or the supplemental statement of the case.  Further, the Veteran was not notified of or allowed to present testimony at the appellant's hearing before the Board in April 2011.  In order to ensure that both the appellant and the Veteran have received proper notice of the apportionment, and to afford the appellant and the Veteran all due process considerations in this appeal, the Board is required to remand this appeal for proper notice and development.

Additionally, in support of her claim for apportionment, the appellant submitted a copy of a marriage license from the Superior Court of the District of Columbia dated in March 1974 showing that she and the Veteran were married at that time.  However, review of the evidence of record also reveals that, in support of his claim for nonservice-connected pension benefits, the Veteran reported that he was married to another woman, and produced a copy of a marriage certificate dated in November 1999 showing that he married C.L.Z. at that time.  There is no evidence in the claims file that the Veteran and the appellant were divorced.  Under the pertinent regulations, clear documentation of the relationship between the appellant and the Veteran must to be of record before an award of apportionment may be granted.  See 38 C.F.R. § 3.450(f) (2012).  As the record is unclear as to whether the Veteran and the appellant were ever officially divorced, the RO should contact the Veteran and request that he provide any evidence that he has that he is no longer married to the appellant.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the appellant and the Veteran with a letter notifying each party of the contested claim as to the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of the appeal, as well as hearing and representation rights.  38 C.F.R. § 19.101.  The Veteran should also be provided with copies of the appellant's claim, the notice of disagreement, the statement of the case, the substantive appeal, and the supplemental statement of the case.  Copies of the same should be mailed to the Veteran at his address of record.  The Veteran and his representative must be provided with the appropriate period of time to respond thereto and be afforded an opportunity to request a hearing.  38 C.F.R. §§ 19.101, 19.102; 38 C.F.R. § 20.713.

2.  Thereafter, the RO must contact the appellant and the Veteran and notify them that a condition precedent for apportionment under 38 C.F.R. § 3.450 is that the appellant be the Veteran's current spouse.  The RO should ask the appellant and the Veteran to provide any evidence or argument they may have in support of or against their current marital status, including any marriage certificates and divorce decrees.  All attempts to secure this evidence must be documented in the claims file by the RO.

3.  After completing the above actions, the RO must readjudicate the appellant's claim on appeal.  If the benefit sought remains denied, the RO must provide the appellant, the Veteran, and all representatives with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


